 McCANN STEEL CO607McCann Steel Company,Inc.andShopmen's LocalUnionNo. 733of the International Association ofBridge,Structural and Ornamental Iron Workers,AFL-CIOand J.C Hmdsley Cases 26-CA-3661and 26-CA-3717June 10, 1976SUPPLEMENTAL DECISION ON REVIEWAND ORDERBy MEMBERSFANNING, PENELLO, AND WALTHEROn February 24, 1976, Administrative Law JudgeThomas E Bracken issued the attached Supplemen-talDecision on Review in this proceeding Thereaf-ter,General Counsel and Respondent filed excep-tions and supporting briefs and counsel for GeneralCounsel filed an answering brief to Respondent's ex-ceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions 2 of the Administrative Law Judge andto adopt his recommended OrderORDERfailed to workovertimeduring those several pay periods [September 6 1971through April 3, 19721 whenHindsley's fellow draftsmen at the interimemployer did work overtime" (Emphasis supplied)It is clear,howev-er, from the court'sMay 16 order that the issue that troubled the court was"whether the Board had considered the fact that Hindsley's fellow drafts-men in the interim employment worked overtime during several pay periodswhen Hindsley failed to workthe basic 40 hours "(Emphasis supplied )Hence, the keyconsideration for the court was the reason,or reasons, whyHindsley did not work a 40-hour workweek from September 6, 1971 We aresatisfied from a review of the record made after our order remanding thisproceeding that all parties were aware of this distinction and litigated thecase accordinglyRespondent contends that,as overtime computations were included indetermining the gross backpay due Hindsley,that Hindsley s interim earnrags should also include certain overtime pay he could have earned at theinterim employer had he chosen to do so The gross backpay figure wasinitially based on Hindsley's averageweeklyearnings at Respondent duringthe last two quarters before his illegal dischargeDuring those last twoquarters,Hindsley did average 42-1/2 hours of work per week,which in-cluded 2-1/2 hours of overtime per week However,Respondents conten-tion that possible overtime at the interim employer should have been com-puted into Hindsley s interim earnings is without meritAn employee is held only to reasonable exertions in hisdutyto mitigatebackpayand is notheld to the "highest standards of diligence'N L R B vArduini Manufacturing Corporation,394 F 2d 420, 423 (C A 1,1968) In thiscase,holding Hindsley to a 40-hour workweek at his interim employer whenwork was available for him satisfies the test of reasonable exertion requiredof him As we noted in our supplemental decision in this case at 203 NLRB750 fn 7 (1973),overtime workat Hindsley's interimemployerwas option-al and,in such circumstances,Hindsley's failure to work overtime theredoes not constitute a willful loss of earningsWhile it is true that overtime pay Hindsley had earned from Respondentwas includedin gross backpayRespondent introduced no evidence to showwhether overtime was voluntary or mandatory at Respondent when Hinds-ley earned overtime In any event,without deciding the situation whereovertime is mandatory at an interimemployer,where,as here,overtime wasvoluntaryat the interimemployer,Hindsley did not fail to meet the test ofreasonableexertion bynot working overtimeSUPPLEMENTAL DECISION ON REVIEWPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, McCann Steel Com-pany, Inc, Nashville, Tennessee, its officers, agents,successors, and assigns, shall pay to J C Hindsleyas net backpay the sum of $1,922 together with inter-est thereon at 6 percent per annum less any tax with-holdings required by Federal and state law1We hereby correct the following inadvertent errors in the AdministrativeLaw Judge's supplemental decision on review the net backpay due J CHindsley for the third quarter of 1970 is corrected to read $595 thenetinterim earningsfor the first quarter of 1972 is to read $1 487 202The Administrative Law Judge's disposition on the backpay owedHindsley for the period from April through June 1972, the period Hindsleystarted his self-employment is hereby affirmed as the law of the case As theBoard has accepted the remand of this case from the United States Court ofAppeals for the Sixth Circuit, the court's disposition on this issue is acceptedas determinative in this case CfW C Nabors Company v N L R B323F 2d 686, 691 (C A 5, 1963),Heinrich Motors Inc v N L R B403 F 2d 145148 (C A 2, 1968),Harvest Queen Mill & Elevator Company,90 NLRB 320(1950)In our Order reopening the record and remanding this proceeding forfurther hearing after the Sixth Circuits May 16, 1975, order we inadver-tently characterized one of theissuesto be considered aswhy HindsleySTATEMENT OF THE CASETHOMAS E BRACKEN,' Administrative Law Judge This isa backpay case, arising out of the Decision and Order is-sued by the National Labor Relations Board on April 23,1971, in the entitled proceeding 2 wherein the Board found,inter aha,that Respondent had discriminatorily dischargedJC Hmdsley in violation of Section 8(a)(1) of the Na-tional Labor Relations Act Respondent, in pertinent part,was directed to make Hindsley whole for any loss of earn-ings resulting from the discrimination On July 6, 1972, theUnited States Court of Appeals for the Sixth Circuit en-tered its judgment enforcing this aspect of the Board's Or-der Thereafter, pursuant to a backpay specification issuedby the Acting Regional Director for Region 26, a hearingwas held before Administrative Law Judge Thomas S Wil-son to determine the amount of backpay due Hindsley,and Judge Wilson concluded that Hindsley was entitled to$4,967, the amount of backpay set out in the specification,with interest, less tax withholding required by law On May18, 1973, the Board issued a Supplemental Decision and1The transcript of the current hearing contains numerous errors In theabsence of any motion to correct the transcript I have not undertaken to doso on my own motion, and believe that the transcript is sufficiently accuratetopermit the Board to carry out its statutory functions190 NLRB 12 (1971)224 NLRB No 82 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder 3 affirming the Administrative Law Judge's decisionthat Respondent owed Hindsley $4,967 in backpayIn enforcement proceedings, the United States Court ofAppeals for the Sixth Circuit denied enforcement and, onJanuary 8, 1974, remanded the case to the Board for clarifi-cation of its decision in two pertinent parts On March 12,1974, the court denied the Board's petition for rehearingOn June 28, 1974, the Board issued a Decision on Re-view in which it reconsidered the record, clarified certainof its previous findings, and reaffirmed its earlier conclu-sions and order 4 However, the court of appeals on May 16,1975, denied the Boards motion for entry of a supplemen-tal judgment enforcing the Board's Supplemental Decisionand Order, as clarifiedThereafter, on July 11, 1975, the Board notified the par-ties that it had decided to again accept the remand fromthe court of appeals and, consistent with that order, to re-open the record to receive the additional evidence that thecourt felt necessary for the Board to have before itOn September 23, 1975, the Board issued an order re-opening the record and remanding the proceeding to theRegional Director for hearing, and pursuant thereto ahearing was held before me in Nashville, Tennessee, onOctober 29, 1975, in which the record was reopened toreceive the additional evidence that the court felt necessaryfor the Board to consider The additional evidence to beadduced was to concern (1) why Hindsley failed to workovertime during those several pay periods (September 6,1971, through April 3, 1972), when Hindsley's fellowdraftsmen at the interim employer did work overtime and(2)whether Hindsley's earnings from self-employmentwere less than he would have earned for the same expendi-ture of labor for the interim employer for which he workedbefore becoming self-employedAt the reopened hearing, counsel for the General Coun-sel and counsel for the Respondent entered their appear-ances on the record In an opening statement, counsel forthe Respondent asserted that the remand was unjustifiedand improper, stating that the United States Court of Ap-peals for the Sixth Circuit on May 16, 1975, by its denial ofthe Board's motion for entry of a supplemental judgment,terminated the case, and that the court order was a final"decision " Counsel for the Respondent thereafter advisedthat the Company was going to withdraw, and thereupondeparted from the hearingThe Board, in its September 23, 1975, Order Reopeningthe Record foresaw the possibility of such a contention,and stated in footnote 5 as followsAlthough the Court in its Order of May 16, 1975,did not specifically remand the case to the Boardagain, the Board considered the Court's earlier re-mand as still operative In short the Court denied theBoard's motion for enforcement of the supplementalorder because it found that the Board had not donewhat was contemplated by the earlier remand TheCourt, however, did not thereby cancel the earlier re-mand3 203 NLRB 749 (1973)4 212 NLRB 394 (1974)Since the Board had ruled on the issue raised by theRespondent, concluding that the order reopening the rec-ord and remanding proceeding to the Regional Directorfor hearing was the appropriate procedure, that order isbinding upon the Administrative Law Judge, and the re-opening of the record proceededUpon the entire record, including my observation of thedemeanor of the witness, J C Hindsley, and after dueconsideration of the brief filed by the General Counsel, Imake the followingSUPPLEMENTAL FINDINGS OF FACTFailure to Work OvertimeHindsley testified, just as he had done at the hearingheld on November 22, 1972, that he had not worked over-time at Englert Engineering Company, the interim employ-er, during the period of September 6, 1971, through April 3,1972, when fellow draftsmen were working overtime Whenasked squarely by counsel for the General Counsel why hedid not work overtime during that period, he repliedThey had really more draftsmen than they could workPlus the fact that my wife was in the hospital in June,July and August, three different trips because of herheart condition And I would go in late sometimes inthe morning, quit at the regular work time in the af-ternoon, and go home and be with the family Takecare of themWhen asked what he meant by his statement that theCompany had more draftsmen than it had work, he repliedthat "other draftsmen would run a job in the groundso that they wouldn't run out of work," and, that "Theother draftsmen would just sit there at their drawingboards and kill time dust to get overtime pay " He furthertestified that when the practice of overtime was resumedon September 6, 1971, the draftsmen were told they couldwork overtime if they wanted to, but that it was not neces-sary 5In addition, Hindsley admitted that he had not alwaysworked a 40-hour week during the period of October 1971through April 1, 1972 His reason for not working 40 hoursa week was that in October he thought he was going to puthis wife back in the hospital (she actually returned to thehospital in February 1972), and this required him to takecare of his wife and four children, ages 8, 10, 12, and 13,causing him to go in late in the morning and leave early inthe afternoonAccording to Hindsley, there had neverbeen any complaints from his interim employer for comingin late, "because I got my work out," and that he hadnever received any warning or reprimand of any natureHe further testified that there was no set policy at Englert'sthat he had to work a 40-hour week, nor was he aware ofany such ruleHowever, when asked by the Administrative Law Judge5Hindsley s testimony on the voluntariness of overtime was corroboratedby Ernest Philip Chandler chief draftsman of the interim employer at theNovember 22 1972 hearing when he testified It was optional with theindividualWe didn t say that he had to work overtime ' McCANN STEEL CO609Q If during that period of September 6, 1971 toJune 29, 1972 you desired to work a forty hour weekwas there work available to you at the straight timehourly rate9A (Hindsley)Well, you could say there was attimesA review and compilation of the payroll data on drafts-men, read into the record by Office Manager Mable Polkat the November 22, 1972, hearing, reveals amply thatthere were 40 hours of work per week available for Hinds-ley in the disputed period of September 6, 1971, to April 3,1972Thus, it can be seen that during the period of September6, 1971, throughApril 3,1972, draftsmen Dean, Pitts, andWakefield were working well over 40 hours per week aver-aging 48-1/2, 51-1/2, and 44 hours per week,respectively,when Hindsley was averaging 25-1/2 hours per week Cer-tainly the interim employer,as a matter of keeping hiscosts down,would have preferred paying Hindsley at thestraight time rate of pay, instead of the time and a half ratethat had to be paid to the draftsmen who worked overtime,week after week, on the very work that Hindsley couldhave been doingENGLERTENGINEERINGCOMPANYHOURS WORKED BY DRAFTSMENIN BI-WEEKLY PERIODS 6/September6,1971+throughApril 1,1973PayPeriodDavidDeanMerleJohnsonJamesPittsJ.WakefieldJ. C.Hindsley9/6-9/18/719/20-10/210/4-10/1610/18-10/3111/1-11/1311/15-11/2611/29-12/1112/13-12/2412/27-1/8/721/10-1/221/24-2/52/7-2/192/21-3/43/6-3/183/20-4/1/7297969710198939293901101127610399970841101021004810310410410410597103959510712310310510499948894978592100833881029148Did not work35644737646163675456662924Total Hours 145454415511057715Bi-WeeklyPay Periods156151214Bi-WeeklyAverage Hours 97901038851Weekly Aver-age Hours48-1/24551-1/24425-1/2Hindsley'sstatementthat the other draftsmen would"run a job in the ground" and "sit and look at the drawingsand kill time," while he did not, cannot explain away themany, many hours of overtime that the other employeesIn addition to the draftsmen listed above, the Company employed twoother draftsmen during this period, George Fitzgerald and Tom Bible Itwas Englert's procedure after a draftsman had 5 years ofservice, to pay hima straight salary, whether he worked 40 hours or not, and also to pay him atthe rate of time and one-half for all hours worked over 40 per week Fitzger-ald achieved his 5 years of service in July 1971, and Bible prior to 1971Neither Fitzgerald's or Bible's hours of work for this period appear in therecordworked, while he worked far less than 40 hours a week It isincomprehensible that the interim employer could havebeen duped in such a fashion over a period of 7 monthsGeneral Counsel argues in his brief that it would be in-credible to believe that an employer would allow an em-ployee to work less than 40 hours a week unless the em-ployee was performing all available work to which he wasassigned, and that there is no evidence that Hindsley re-fused to do any available work However, Englert's workpolicies for its employees were much more flexible andmalleable than the average employer, whose employees 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDcome and go at rigidly fixed intervals of time The interimemployer allowed its draftsmen flexibility in selecting theirtime to come to work, their time to eat lunch, and theirtime to leave Chief draftsman Chandler explained this sys-tem at the earlier hearing "We try to have it so the individ-ual has some flexibility there and work the job the sameway so that he will take a personal interest in it, like it wastheir own work "When Hindsley chose to work an average of 25-1/2hours a week when three other draftsmen were working anaverage of 48 hours per week, he was exercising his right offlexibility, and was in effect refusing to perform availablestraight time work, and was thereby incurring a willful lossof earnings Backpay should be reduced when a willful lossof earning is shownHeinrich Motors, Inc v N L R B,403F 2d 145, 148 (C A 2, 1968) The law does require thediscriminatee to make reasonable exertions in his interimemployment "He [employee] is held, however, only to rea-sonable exertions in this regard, not the highest standard ofdiligence" N L R B v Arduini Manufacturing Corporation,394 F 2d 420, 423 (C A 1, 1968) It certainly would havebeen reasonable for Hindsley to have worked 40 hours aweek, when his fellow draftsmen were working far in excessof that figure'Earnings From Self-EmploymentThe second issue on which additional evidence was to beadduced was whether Hindsley's earnings from self-em-ployment were less than he would have earned from thesame expenditure of labor for the interim employer forwhich he worked before becoming self-employedHindsley readily admitted that if he had worked a 40-hour week at the interim employer fromAprilto June 29,1972, he would have earned more money than he earned inself-employment for the same period of time While he didnot know how much more he would have made, basicarithmetic shows that 13 weeks,times 40 hours,times $4 40an hour,8 equals$2,288,as contrasted with the $922 70 heearned in self-employmentAlso, a review of the remaining work hours read into therecord of the original hearing shows very strongly thatthere were many hours of overtime worked by the otherdraftsmen, and therefore there were 40 hours of work perweek available for HindsleyPay PeriodDavidDeanJamesPittsJ.Wakefieldyy4/3-4/15/7298103864/17-4/2988103835/1-5/139595805/15-5/27/7290100772/ConclusionsThe record is now clear from Hindsley's own testimony,and an in-depth review of the overtime hours worked byother draftsmen, that there were 40 hours a week of workavailable for Hindsley to perform at Englert's during theperiod of September 6, 1971, until April 3, 1972, when hechose to work only an average of 25-1/2 hours per weekWhile it is regrettable that his wife was ill during this peri-od of time, and Hindsley stayed home and cared for her inthemorning and afternoon, the Respondent cannot beclassified as an insurer required to indemnify Hmdsleyduring such a period of sickness, regardless of his workperformance with the interim employer It was reasonablethatHindsley work 40 hours a week during that period,and I conclude, therefore, that by his failure to work 40hours a week, Hindsley willfully incurred a loss of earningsfor the period of September 6, 1971, until April 3, 1972I shall, therefore, in recomputing his backpay, not usethe net interim earnings figures used by the Acting Region-alDirector in the backpay specifications for this period,but shall compute a constructive interim earning figure forthis period, representing what he would have earned hadhe worked a 40-hour week Likewise, I will use a construc-tive interim earning figure for the period of April to June29, 1972, when Hindsley was engaged in self-employment,and earned substantially less than he would have earnedhad he remained in the employment of the interim employ-erCalendarGrossQuarterBackpay1970-2(6/23-6/30$181.07The revised figures for Hindsley are as followsNetConstructiveInterimInterimNetEarningsEarningsBackpay- 0 -$181.00No change from original specification.Hindsley did notwork the first week of his discharge.1970-3$2,353.91$1,759.00- 0 -No change from original specification.Hindaley worked40 hours a week, plusaverageovertime of other draftsmen.7 Based on the same commonsense rule of reasonable exertion it wasreasonable for Hindsley to have worked less than 40 hours a week fromBHindsley received two pay increases during his employment with Eng-February 6 to September 6, 1971 During this period of time because of thelert,going from $4 an hour to $4 20 an hour on January 1 1971 and toslowdown of the work flow Englert cut out overtime work except for the$4 40 an hour on January 1, 1972biweekly period of June 14 through 26 The other draftsmen like Hindsley9 Biweekly periods of 5/29 to 6/10 6/12 to 6/24, and week of 6/26 weredid not work an average of 40 hours per week for that period of timenot read into the record by Office Manager Polk at the 1972 hearing McCANN STEEL CONetConstructiveCalendarGrossInterimInterimNetQuarterBackpayEarninstsEarningsBackpay1970-4$2,353.91$2,724.00No change from original specification. Hindsley workedan excessof interimearnings.1971-1$2,353.91$2,084.25No change from original specification. Hindsley workedovertimehours in January, and worked less than 40 hoursa week in February and March, as did otherdraftsmenwhen Englert cut out overtime in February.1971-2$2,353.91$2,049.60No change from original specification.Hindsley workedless than a 40 hour week as did the other draftsmen,except for 2 week period of June 14-26, when otherdraftsmen worked overtime.- 0 -$270.00$304.001971-3$1.991.77($1,587.60)$1,722.00$270.00No change from original specificationfor Julyand August.In September,after Englert reinstated overtime,Hindsleyworked 48 hours in bi-weekly period of 9/6-9/18, and shouldhaveworked 80hours.His constructive earnings are increasedas followst 32 hoursX $4.20, $134.40.Hindsleydid not work9/20-10/2, and these weeks were not included in the originalspecifications nor here.$1,587.60Net Ihterim Earnings134.40$1,722.00Constructive Interim Earnings1971-4$2,353.91($1,337.30)$2,184.00Constructive Interim EaHindsley to work a 40 h$4.20 per hour,$2,184.rnings computed as requiringour week for 13 weeks, at00.1972-1$2,353.91$2,288.00Constructive Interim Earnings computed as requiringHindsleyto work a 40 hour weekfor 13 weeks,at $4.40 per hour,$2,288.00$170.00$ 66.001972-2$2,353.91($1,024.89)$2,288.00$ 66.00Constructive Interim Earnings computed as requiringHindsley to work a 40 hour week for 13 weeks,at $4.40per hour,$2,288.00.Total Net BackpayUpon the foregoing findings of fact and conclusions oflaw, and upon the entire record in the case, and pursuantto the Board's Order dated September 23, 1975, I herebyrecommend that the Board issue the followingSUPPLEMENTAL ORDER ON REVIEW 10The Respondent, McCann Steel Company, Inc, its offi-cers,agents, successors, and assigns, shall pay to J C$1,922.00611Hindsley as net backpay the sum of $1,922 together withinterest thereon at 6 percent per annum less any tax with-holdings required by Federal and state law10 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall as provided in Sec102 48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes